DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
This office actions is in response to amendments filed on 01/11/2021.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-2, 4-10, 20-22, and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hall et al. (US Pub. No. 2017/0296930 A1 hereinafter referred to as Hall).
As per claim 1, Hall teaches a method for gaming (abstract), comprising: receiving a plurality of game states for a plurality of game plays of a plurality of players playing a gaming application (Fig. 3, item 304, Figs. 7-8, and paragraphs [0048]-[0049] and [0126] see game state which is game information related to a player with the system supporting multiple players); tracking game play progression for each of the plurality of game plays based on the plurality of game states, wherein game play progression is defined by a corresponding set of relationship characteristics, wherein a first game play of a first player is associated with a first set of relationship characteristics (Figs. 7-10 and paragraphs [0088], [0103], [0107], and [0126] see at least matching on state information related to player level within a game or games with level being at least one relationship characteristic); for the first player, identifying one or more players having corresponding game plays that each include one or more relationship 
As per claim 2, Hall teaches a method wherein a relationship characteristic comprises a quantified game activity (QGA), wherein each corresponding QGA includes a corresponding quantifiable set of actions (paragraphs [0048]-[0049] and [0126] see game progress shown by, for example, level); wherein a corresponding game play progression comprises a corresponding one or more achieved QGAs (paragraphs [0048]-[0049] and [0126] for example player level).
As per claim 4, Hall teaches a method further comprising: connecting the first player to at least one selected player that is surfaced to enable communication (Figs. 7-10 and paragraph [0085] for example invitation).
As per claims 5 and 20, Hall teaches a method and non-transitory computer-readable medium storing a computer program for upgrading a data storage system for gaming (abstract), comprising: receiving a plurality of game states for a plurality of game plays of a plurality of players playing a gaming 

As per claims 7 and 22, Hall teaches a method and medium wherein the determining a social community of players includes: at a second point in time, determining a second game activity progression for the first game play of a first player playing the gaming application, wherein the second point in time is after the first point in time (Figs. 7-10 and paragraphs [0071]-[0072] on-going process, so different times one after another, including recommendations for new players if a player’s current relationships prove insufficient); and dynamically updating the social community of players at the second point in time based on achieved game activities of the second game activity progression of the first player (Figs. 7-10 and paragraphs [0071]-[0072] on-going process including recommendations for new players if a player’s current relationships prove insufficient).
As per claim 8, Hall teaches a method wherein the corresponding QGA progression of the corresponding player includes a corresponding set of achieved QGAs that is identical to the first set of achieved QGAs of the first QGA progression (Figs. 7-10 see displayed information and paragraph [0080] levels are comparable between the player and the recommended other player which would include identical).
As per claims 9 and 24, Hall teaches a method and medium further comprising: sending the GUI to a device of the first player, the GUI including the list of players in the social community of players for selection to enable direct one-to-one communication (Figs. 7-10 and paragraph [0085] for example 
As per claim 10, Hall teaches a method further comprising: categorizing players in a list of the social community of players as one of friends (Figs. 11A-11C relationships are shown), or favorites, or recently met, or all players.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised 
Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0296930 A1 hereinafter referred to as Hall) in view of Perry (US Pub. No. 2016/0361646 A1).
As per claim 3, Hall does not teach a method further comprising: surfacing a spectator for display to the first player, wherein the spectator is viewing the game play of a surfaced player.  However, Perry teaches determining a relationship status between a spectator of game and other users of the system (abstract and paragraphs [0008], [0059], [0078], and [0080]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hall with Perry, since Hall is modifiable to include further relationship determining means, including friendships of a spectator with another player (paragraph [0078] of Perry), in order to further recommend additional players to match with the current player based on shared relationships thereby increasing the likelihood of a good match between players.
Claims 11-12 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0296930 A1 hereinafter referred to as Hall) in view of Mizuki et al. (US Pub. No. 2013/0324257 A1 hereinafter referred to as Mizuki).
	As per claims 11 and 25, Hall does not teach a method or medium further comprising: providing a plurality of group channels, wherein each group channel has a corresponding topic of discussion; connecting the first player to a first group channel to enable communication between connected players.  However, Mizuki teaches a matchmaking game system (abstract) including a community post section organized by groups for the purpose of discussing the game between communicating users (Fig. 6 and paragraphs [0021]-[022] and [0060]).  Hence, it would have been obvious to one of ordinary skill in 
	As per claim 12, Hall does not teach a method wherein a first group channel is an official channel sponsored by a game developer of the gaming application.  However, Mizuki teaches a matchmaking game system (abstract) including a community post section organized by groups for the purpose of discussing the game between communicating users (Fig. 6 and paragraphs [0021]-[022] and [0060]).  Hence, it would have been obvious to one of ordinary skill in the art at the time of filing to have combined the teachings of Hall with Mizuki, since Hall is modifiable to including the teachings of grouped channels for communication thereby allowing players of similar interest to discuss the game and therefore increase socializing which increases the enjoyment of the game by a user.  Additionally, the operator of the game can create any variety of channels they wish to use for communication including official channels which allows for official feedback to players thereby keeping player in the loop.  Specifically the channels provided is a design choice based on how the operator wishes to organize the communication.
Claims 13 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hall et al. (US Pub. No. 2017/0296930 A1 hereinafter referred to as Hall) in view of "Borderlands: The Pre-Sequel" from https://www.co-optimus.com/ (archive 1/1/2018)(hereinafter referred to as Borderlands).
	As per claims 13 and 24, Hall does not teach a method or medium wherein the corresponding progress warning indicator is at least one of: a red progress warning indicator showing that the corresponding game activity progression of the corresponding player is ahead of the first game activity progression of the first player; a yellow progress warning indicator showing that the corresponding game activity progression of the corresponding player is behind the first game activity progression of the .
Response to Arguments
Applicant's arguments filed 01/11/2021 have been fully considered but they are not persuasive. Applicant argues that amended features of claims 1, 5, and 20 overcome the current prior art Hall regarding a visual warning to indicate game progress regarding a surfaced player and the current player.  Specifically applicant argues that Hall does not show this teach.  Examiner respectfully disagrees and cites to Figs. 7-8 and 10 and paragraphs [0080] and [0107] of Hall wherein at least levels of a player are shown and levels are an indication of progress in a game since part of progress, in related games, is increasing the level of your account or character.  This indicates progress in the game and experience (paragraph [0107] of Hall).  Therefore providing this information would be a visual indication of difference in progress level allowing a player to make a decision if they wish to friend a user based on the differences in their levels.  For example it may negatively affect gameplay if the level is too far apart (i.e. a lower level player may not be able to help or a higher level player may make the game too easy).  A player viewing this information would be able to identify a difference in progress, see level, between .
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L MYHR whose telephone number is (571)270-7847.  The examiner can normally be reached on 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JUSTIN L MYHR/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        2/25/2021